OPINION OF THE COURT
Per Curiam.
*295Stephen E. Pearlman has submitted an affidavit dated May 26, 2006, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Pearlman was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 25, 1978.
Mr. Pearlman avers that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission.
Mr. Pearlman is aware that the Grievance Committee is currently investigating 11 complaints of professional misconduct against him concerning, inter alia, allegations of failure to safeguard client funds, conversion, commingling, and misuse of his attorney trust account. Without admitting or denying the charges, he acknowledges that if charges were predicated upon the misconduct under investigation, he could not successfully defend himself on the merits against such charges.
Mr. Pearlman avers that his resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and reimburse the New York Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee urges acceptance of the proffered resignation.
Inasmuch as it complies with all pertinent Court rules, the resignation is accepted and, effective immediately, Mr. Pearlman is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ., Florio, Miller, Schmidt and Adams, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Stephen E. Pearlman is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Stephen E. Pearlman shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Stephen E. Pearlman is commanded to desist and *296refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Stephen E. Pearlman has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).